DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for producing a thermally conductive sheet as recited in claim 1.  Additionally, Applicant claims a thermally conductive sheet as recited in claim 8.
	The closet prior art, Mori et al., JP2014-201627, teaches a thermosetting silicone resin composition containing an additive curing liquid silicone resin, an inorganic filler, a solvent having a boiling point of not less than 180 °c and less than 450 °C wherein the inorganic filler can include high thermal conductivity filler and wherein the solvent is n-hexadecane [boiling point 287 °C.  Mori fails to teach that the inorganic filler is carbon fibers and a method comprising a step of orienting the carbon fibers in a same direction; a step of forming a block-shaped molded body having a thickness larger than a desired sheet thickness by crosslinking and curing the reactive liquid resin at a temperature 10°C or more lower than the boiling point of the volatile liquid; a step of slicing the block-shaped molded body to obtain a molded body of the desired sheet thickness; and a step of evaporating the volatile liquid from sliced faces having no skin layer of the molded body of the desired sheet thickness by heating the molded body of the desired sheet thickness, wherein these steps are performed sequentially.  Additionally, Mori fails to teach or suggest that the thermally conductive sheet exhibits a rate of increase in weight of 0.1 to 1% when immersed in isopropyl alcohol for 3 minutes.


	In summary, claims 1, 4, 7-8 and 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786